
	
		I
		111th CONGRESS
		1st Session
		H. R. 3599
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Cleaver (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to provide for
		  deposit restricted qualified tuition programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deposit Restricted Qualified Tuition Programs Act of
			 2009.
		2.Deposit
			 restricted qualified tuition programsSection 18 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828) is amended by adding at the end the following new
			 subsection:
			
				(y)Deposit
				restricted qualified tuition programs
					(1)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
						(A)Deposit
				restricted qualified tuition programThe term deposit restricted
				qualified tuition program means a qualified tuition program in
				which—
							(i)the cash provided
				by a contributor to such a qualified tuition program may be invested only in
				deposits insured by the Corporation;
							(ii)the contributor
				may become a participant in the program by depositing funds into an account at
				a depository institution participating in the program; and
							(iii)the program may
				include multiple depository institutions, subject to the requirements of
				section 529 of the Internal Revenue Code of 1986.
							(B)Qualified
				tuition programThe term
				qualified tuition program has the same meaning as in section 529
				of the Internal Revenue Code of 1986.
						(2)TreatmentNotwithstanding any other provision of the
				law, the following provisions shall apply with respect to any deposit
				restricted qualified tuition program:
						(A)A deposit
				restricted qualified tuition program shall be deemed to be an identified
				banking product (as defined in Section 206 of the Gramm-Leach-Bliley
				Act of 1999) for purposes of the Securities Exchange Act of 1934.
						(B)None of the following shall be treated as a
				security, as defined in section 2(a)(1) the Securities Act of 1933, section
				3(a)(10) of the Securities Exchange Act of 1934, or section 2(a)(36) of the
				Investment Company Act of 1940:
							(i)The investment of
				cash in deposits at an insured depository institution through a deposit
				restricted qualified tuition program.
							(ii)Any certificate
				of deposit or other instrument evidencing any such deposit.
							(iii)Any
				participation by a contributor to a deposit restricted qualified tuition
				program.
							(C)In no event shall
				a deposit restricted qualified tuition program be deemed to be an issuer of a
				security or to be an investment company (as defined in section 3(a) of the
				Investment Company Act of
				1940).
						.
		
